Citation Nr: 1041869	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for urinary incontinence as 
secondary to a service-connected lower back strain with 
degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 to December 1977 
and from September 1990 to October 1990.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge at the VA RO in 
San Antonio, Texas.  The transcript of the hearing has been 
reviewed and is associated with the claims file.


FINDING OF FACT

The Veteran's service-connected lower back strain with 
degenerative disc disease was not a causative factor in her 
urinary incontinence.  


CONCLUSION OF LAW

Urinary incontinence is not proximately due to or the result of 
the Veteran's service-connected lower back strain with 
degenerative disc disease at L5-S1.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2006 correspondence, the RO described the types of 
evidence that the Veteran should submit in support of her claim, 
as well as what the evidence must show to substantiate her claim 
on a secondary basis.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The March 2006 VCAA 
notice letters also provided the information necessary to 
establish a disability rating and effective date.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in March 
2006, obtained the Veteran's VA and private medical records, and 
associated the Veteran's service treatment records with the 
claims file.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case was more than adequate, as it was 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examination included 
the Veteran's subjective complaints about her disability and the 
objective findings needed to rate the disability.   

Besides the aforementioned private treatment records, the Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that she or the VA needs to obtain.  
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review. 

Legal Criteria

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2010).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Analysis

The Veteran claims that her service-connected back disability 
caused her currently diagnosed incontinence, citing her 
observations that her incontinence began shortly after her back 
disability and increases in severity with her back disability.  
She has not claimed that she incurred urinary incontinence as a 
result of her period of active military service.  At the outset, 
the Board notes that the competent evidence of record shows that 
the Veteran is currently diagnosed with incontinence as shown by 
private treatment records and the compensation and pension 
examination report.  For example, the Veteran's private physician 
wrote in September 2010 that he was treating the Veteran for 
"detrusor over activity" and noted that she suffered from urine 
leakage that required her to change her sanitary pads four to 
five times a day.  He also provided a speculative opinion, 
finding that it is possible that the Veteran's current disorder 
is related to a previous lower spinal injury.  Because the 
opinion is merely speculative, the Board cannot afford it any 
probative value.

In regards to the March 2006 compensation and pension 
examination, the Veteran reported that she fell off a truck in 
1989 and has had lower back pain on a daily basis since that 
time.  She also told the examiner that she had surgery on her 
left knee in 2005 to repair a ruptured meniscus, which resulted 
in her inability to walk for a "considerable" period of time.  
Finally, the examiner noted that the Veteran told him she "eats 
a large amount of food because of depression problems that she 
has" and that she believed she gained 50 pounds over the 
previous one and one-half years due to her knee injury, her back 
disability, and depression.  

After reviewing the Veteran's symptomatology, the examiner 
diagnosed the Veteran with incontinence requiring the Veteran to 
wear four to five pads per day with nocturia every hour on the 
hour and urgency of urination.  However, he concluded that the 
problems began over the previous two years since the Veteran 
gained weight.  Thus, the examiner opined that the incontinence 
is not at least as likely as not due to the degenerative disc 
disease of L5 and S1.  To support this opinion, the examiner 
stated that gaining weight has put additional pressure on the 
Veteran's bladder.

The Board acknowledges that the Veteran stated her incontinence 
was caused by her service-connected back disorder.  However, as 
she has no medical training, she is not competent to provide a 
nexus opinion, and the Board cannot afford her opinion any 
probative value.  Since the record only contains the Veteran's 
lay opinion, her private doctor's speculative opinion, and the 
compensation and pension examiner's opinion, the Board finds that 
the probative evidence of record weighs against the Veteran's 
claim of entitlement to service connection for urinary 
incontinence.  Therefore, service connection is not warranted, 
and her appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for urinary incontinence as 
secondary to a service-connected lower back strain with 
degenerative disc disease at L5-S1 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


